724 S.E.2d 923 (2012)
STATE of North Carolina
v.
Woody James ALLISON.
No. 173P12.
Supreme Court of North Carolina.
April 24, 2012.
Woody James Allison, for Allison, Woody James.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
Garry W. Frank, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Petitioner on the 23rd of April 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Iredell County:
"Denied by order of the Court in conference, this the 24th of April 2012."